Detailed Action
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 8, 9, 11, 13, 14 and 16 are objected to because they recite the terms “the synchronized content management system” without antecedent basis. Claims 1, 8 and 13 are interpreted as reciting “a synchronized content management system” on lines 2, 6 and 3 of these claims, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10542008. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated or rendered obvious by the claims in the issued patent.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4-8, 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al (US Pub.No.2014/0320769) in view of Howard et al (US Pub No. 2016/0062623).
Re Claim 1. O’Neill discloses a computer-implemented method comprising: receiving, by a content management system, an elevated access token from a network device and a request for a child access token for an electronic device (i.e. when a session credential is used in connection with a delegation request to generate another session credential, any policy applicable to the delegator that is in the session credential used for the request may be encoded in the new session credential that is generated) [O’Neill, para.0133], wherein the elevated access token is associated with one or more access privileges (i.e. Once authenticated, the delegator may access the one or more computing resources according to his or her privileges……………………………. The session credential may include information related to the delegator such as authentication information, location information, information about applications used by the delegator, a time stamp for the session credential, one or more policies limiting access in connection with the session credential, an expiration time after which the session credential is invalid, a starting time before which the session credential is invalid, renewal parameters and/or requirements for renewing a session, credentials or a reference to credentials (such as a signing key) to be used to authenticate requests under the corresponding session, any restrictions on the number of uses allowed during the session, any use quotas for the session, any information about a party bearing financial responsibility for use of the session, any ownership information related to resources created under the session, any information about permissions to be applied by default to resources created under the session,) [O’Neill, para.0035-0036] associated with content of a user account of the [synchronized] content management system (i.e. The principal(s) 408 element of the policy 402 may specify one or more entities known to the virtual resource provider 202 (FIG. 2) that are capable of making requests of the virtual resource provider 202.  Such entities may include users having a user account with the virtual resource provider 202, customers having a commercial account (e.g., a cost-tracking account) with the virtual resource provider 202, and groups of users and/or customers including role-based groups such as administrators.  Such entities may be specified with any suitable identifier including user identifiers, customer account numbers,) [O’Neill, para.0069]and enables the network device to independently proxy authorization for child access tokens for other electronic devices (i.e. also illustrated in FIG. 18, the delegatee 1804 may submit a delegation request to the session-based authentication service 1810 and receive a different session credential that had been generated by the session-based authentication service 1810 in response to the delegation request.  The delegatee 1804 may provide this new session credential to the next delegatee 1806) [O’Neill, para.0129]; validating the elevated access token; and generating the child access token for the electronic device (i.e. when a delegator makes a request to generate a session credential, policy applicable to the delegator may be checked to ensure that the delegator is able to generate the requested session credential.  The delegator may be prevented from having a session credential generated that indicates that a delegatee may have moreaccess privileges than the delegator.  In addition, the ability to delegate may be a privilege that is initially checked and/or that is checked at the time a delegatee makes a request) [O’Neill, para.0038], wherein the elevated access token is configured to propagate to the child access token any access privileges added to the elevated access token after the child access token is generated and any access privileges revoked for the elevated access token after the child access token is generated (i.e. a policy set applicable to the delegator is updated 2004 to revoke access to the delegator.  The policy set may be updated in a policy management service or at a computing resource, or in any other suitable manner.  In an embodiment when a request for access from a delegatee is received 2006, a process for checking whether the delegatee has rights to the requested access may be checked.  A process, for example, such as the process 1900 described above in connection with FIG. 19 may be performed.  Accordingly, the requested access may be then denied 2008 to the delegatee when, even though a session credential may indicate that the delegatee has such access and at some point such access was actually delegated, the delegator does not have access at the time of the request) [O’Neill, para.0138, Fig.20].  
	O’Neill does not explicitly disclose whereas Howard does that the content management system is: synchronized (i.e. In various embodiments, content stored on one device (e.g., a companion device) can be synchronized with a mobile device) [Howard, para.0059].
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify O’Neill with Howard because, in Howard, optimizations, conversions, edits, or the like can be performed [Howard, para.0074] while allowing content to be synchronized: Synchronization operations can be performed in response to an explicit user request and/or automatically, e.g., when wireless device 500 resumes communication with a particular host device or in response to either device receiving an update to its copy of synchronized information [Howard, para.0098].

Re Claims 8 and 13. These claims recite features similar to those recited in claim 1 and therefore they are rejected in a similar manner.
Re Claims 4, 11 and 17. O’Neill in view of Howard discloses the features of claims 1, 8 and 13, O’Neill in view of Howard further discloses: wherein access privileges revoked includes a privilege to upload content items to the synchronized content management system (i.e. The delegator may have the ability to perform read operations (such as by providing appropriate input for causing the read operations to be performed) in order to obtain stored data, but may lack the ability to perform operations that change the data, such as by write or delete operations) [O’Neill, para.0035].  
Re Claims 5, 12 and 18. O’Neill in view of Howard discloses the features of claims 1, 8 and 13, O’Neill further discloses: wherein the elevated access token has no access privileges and is used for authentication to validate an identity of a user for a third-party service (i.e. the type of authentication that was required of a user may be important for accessing a computing resource.  FIG. 24 accordingly shows an illustrative example of a process 2400 for providing access to a user that takes into account information regarding the user's authentication state (e.g. if and how the user authenticated himself).  In an embodiment, a session credential is received 2402 in connection with a request for access.  The session credential may be received in any suitable manner such as in the manner described above. …………….. If, however, the session is not expired a determination may be made 2412 based at least in part on the accessed session information and policy information whether the authentication type indicated in the session information is sufficient for the requested access.  If the authentication type is insufficient for the requested access, the requested access may be denied 2410) [O’Neill, para.0146, Note: this teaches that although the credential authenticates the user, the type of authentication may not be sufficient for access].  

Re Claims 6 and 18. O’Neill in view of Howard discloses the features of claims 1 and 13, Howard further discloses: wherein the network device is a router (i.e. companion devices act as main or intermediary devices for external services to route content to and from proxied devices) [Howard, para.0059].
The same motivation to modify with Howard, as in the rejection of claim 1, applies.

Re Claims 7 and 19. O’Neill in view of Howard discloses the features of claims 1, 8 and 13, O’Neill further discloses: further comprising: sending the child access token directly to the electronic device (i.e. the session-based authentication service 1206 may provide the session credential to the delegatee 1204 directly.  In such an embodiment, the delegator may have specified in connection with the request, information identifying the delegatee that would enable the session-based authentication service 1206 to provide the session credential to the delegatee 1204 accordingly) [O’Neill, para.0111, Fig. 18].  

Re Claim 20. O’Neill in view of Howard discloses the non-transitory computer-readable medium of claim 13, O’Neill further discloses: wherein the one or more access privileges comprise a limited access duration associated with the child access token, the request for the child access token comprising an indication of the limited access duration for the child access token (i.e. a delegator is allowed to generate a session.  A session may be a period of time for accessing one or more computing resources, which may be a definite or indefinite period of time that is limited by parameters of a session credential that has been generated for the session.  The session credential may be a collection of information that is usable for accessing the one or more computing resources according to the privileges of the delegator or a proper subset thereof.  The session credential may include information related to the delegator such as authentication information, location information, information about applications used by the delegator, a time stamp for the session credential, one or more policies limiting access in connection with the session credential, an expiration time after which the session credential is invalid, a starting time before which the session credential is invalid) [O’Neill, para.0036].

 	Claims 2-3, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al (US Pub.No.2014/0320769) in view of Howard et al (US Pub No. 2016/0062623) and further in view of Wu et al (US Patent No. 9,323,916).
Re Claims 2, 9 and 14. O’Neill in view of Howard discloses the features of claims 1, 8 and 13, modified O’Neill does not explicitly disclose whereas Wu does: further comprising: receiving, by the synchronized content management system, access credentials and a network device identifier to request the elevated access token; generating the elevated access token (i.e. The server 38 may receive the request from the first device 34 and may authorize access to the requested media content (e.g. the requested movie) in 422.  The authorization may be based on verifying a user account associated with the first device 34.  This user account may be saved and associated with the first device 34 or a user may be required to enter login information on the first device 34 ………………… the authorization in 422 may also be based on authenticating the first device 34.  For example, the server 38 may authenticate the first device 34 based on device identification information.  The device identification information (or "identification") may include, for example, a unique device identifier including a proprietary device identifier, MAC address, public/private key encryption, or other suitable means for identifying a device) [Wu, col.4, ll.51-66 and col.5, ll.1-6, Note: authorizing access to the first device has been interpreted as receiving the elevated access token by the first device]; and sending the elevated access token to the network device prior to receiving the request for the child access token from the network device (i.e. Once access to the media content has been authorized, the first device 34 may access the media content in 423.  Access to media content may include the ability to play, download, install, store, open, or otherwise "access" the content.  For example, if the media content is a movie, the first device 34 may download and/or stream the media content.  Once the first device 34 is authorized the access the media, the first device 34 may request that the server 38 delegate access to the media content to a second device) [Wu, col.5, ll.19-27, Fig.3].  
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify O’Neill in view of Howard  with Wu because, in Wu, if the shared device is not secure or is compromised, only the generated token may be exposed. Accordingly, even if the token is exposed or intercepted by a malicious third party, the user's authentication information remains secure [Wu, col.3].
Re Claims 3, 10 and 16. O’Neill in view of Howard discloses the features of claims 1, 8 and 13, modified O’Neill does not explicitly disclose whereas Wu does: further comprising: receiving a first electronic device identifier along with the request for the child access token for the electronic device from the network device (i.e. The request in 425 may include information such as identification information for the second device) [Wu, col.5, ll.48-50]; receiving a second electronic device identifier from the electronic device; and22085118-642671_PO595USC1 determining a match between the first and second electronic device identifiers before generating the child access token for the electronic device (i.e. The server 38 may send the token to the first device 34 which may then forward the token in 430 to the second device 36.  The second device 36 may use this token for authentication.  In 441, the second device 36 may send the token and device information such as identification information for the second device to the server 38.  The server may then authenticate the second device 36 using the token.  For example, the server 38 may retrieve identification information associated with the received token.  The server may compare the identification information associated with the token to identification information received from the second device 36.  If the server 38 determines that the second device 36 is the device identified by the first device 34, the server 38 may authenticate the second device. The server 38 may authorize access or delegation of the media content to the second device in 461 if the second device is authenticated in 451) [Wu, col.6, ll.21-40, Note: authorizing access to the second device has been interpreted as receiving the the child access token].  	
The same motivation to modify with Wu, as in the rejection of claim 2, applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434